                                                           "■'sSSa""-
              UNITED STATES DISTRICT
                 SOUTHERN DISTRICT OF
                       SAVANNAH DIVISION
                                                           sler


UNITED STATES OF AMERICA

      V.                                         INFORMATION
                                                 CR 418-106
RHEANNA L. MCGUFFEY

            Defendant




                                   ORDER


      The Government's motion to dismiss the foregoing Information without

pi'ejudice is GRANTED.


            SO ORDERED, this             of                       2018.




                                     HON.          ■AHAM
                                     UNIT       ATES DISTRICT COURT
                                     SOUT     RN DISTRICT OF GEORGIA
